Citation Nr: 0726654	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from until January 1944 until 
May 1946.  He died on May [redacted], 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in December 2005.  
At that time, the appellant's claim was denied.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2007 
Order, the Court vacated the December 2005 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand  (Joint 
Motion).


FINDINGS OF FACT

1.  The veteran died in May 2001.  His certificate of death 
indicated that he died from "single gunshot wound of head."  
It did not list any underlying causes.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The immediate cause of the veteran's death is not related 
to a disease or injury in service.

4.  The veteran did not engage in combat during his service, 
and there is no credible evidence that he experienced a 
stressor during service sufficient to cause PTSD; the 
military records do not document that he was a prisoner of 
war.

5.  The probative evidence of record does not causally relate 
any psychiatric disability treated after separation to the 
veteran's active duty.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the appellant's 
service claim, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the appellant.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Furthermore, lay statements from the veteran's 
relatives are of record.  Additionally, the claims file 
contains the appellant's statements in support of her claim, 
to include testimony provided at a March 2005 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  Specifically, she 
claims that the veteran's suicide was brought about due to 
his psychiatric problems incurred as a result of his service 
during World War II.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Analysis

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as a single 
gunshot wound to the head.  

Given that the veteran's death was the result of suicide, it 
must initially be determined whether compensation is barred o 
the basis of willful misconduct.   Generally speaking, 
compensation shall not be paid if the disability was the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  In order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional. A person of unsound mind is incapable of 
forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  It is a 
constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected. 38 
C.F.R. § 3.302(a) (2006).

As set forth under 38 C.F.R. § 3.302(b), the act of suicide 
or a bona fide attempt is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.

In the present case, the Board finds no reasonable adequate 
motive for the veteran's suicide.  Therefore, it is conceded 
that such suicide was the act of mental unsoundness.  
Consequently, it does not constitute willful misconduct and 
compensation is not barred here.  However, in order for 
service connection for the cause of death to be granted, the 
competent evidence must demonstrate that the mental 
unsoundness is causally related to active service.  See 
C.F.R. § 3.302(a) (2006).

The appellant here was contended that the veteran had post-
traumatic stress disorder (PTSD) that was incurred in active 
service, which led him to commit suicide.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the present case, a July 1986 treatment note written by 
Faisal A. Munasifi, M.D., indicates that the veteran 
exhibited "elements of PTSD."  Additionally, a June 2001 
letter from Paul Zislis, M.D., expressly notes diagnoses of 
depression, impulse control disorder, and possible sleep 
disorder.  That doctor went on to state that it was likely 
that the veteran's "longstanding difficulties were related 
to and very possibly a direct result of his own experiences 
in World II and were associated with post-traumatic stress 
disorder."  

From their wording, it is unclear whether either of the above 
records represents a diagnosis of PTSD.  In any event, even 
if such evidence could be construed as diagnosing PTSD, such 
diagnoses are not found to be valid.  The reason for this is 
that they are wholly predicated on the veteran's 
uncorroborated report of in-service stressors and status as a 
prisoner of war.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [[a]n opinion based upon an inaccurate factual premise 
has no probative value.]

The Board notes that, as set forth previously, if the record 
establishes that the veteran engaged in combat with the 
enemy, then his own statements could be sufficient to verify 
an in-service stressor.  However, the evidence here does not 
demonstrate that the veteran engaged in combat with the 
enemy.  For example, the veteran's discharge forms do not 
show that he received an award that would establish his 
involvement in combat.  The Board notes that the veteran 
received a U.S. Navy Honorable Discharge button, Honorable 
Discharge lapel button, and Honorable Discharge emblem.  
These medals do not establish combat involvement.  The 
veteran's service personnel records also contain no evidence 
that the veteran participated in combat.  They show that he 
transferred to the USS Lenoir on 30 July 1945 for duty and 
that he was serving outside the continental limits of the 
United States for duty as of 5 August 1945.  They further 
show that the veteran served with credit aboard the USS 
Lenior during the occupation of Honshu, Japan, during the 
period from 27 September to 1 October 1945 at Wakayama (for 
the occupation of Osaka) and during the period of 21 October 
to 25 October 1945 at Hiro Wan (for the occupation of Kure).  
The history of the USS Lenior showed that she came under air 
attack during April 1945 but sustained no battle damage.  
There is no other indication in the USS Lenoir's history that 
she was in combat.  Her only recorded combat was therefore 
nearly 4 months before the veteran reported aboard for duty.  
There is nothing in the record to suggest that the veteran 
ever disembarked from the USS Lenoir or was involved in 
combat in the Pacific theater while serving on the USS 
Lenoir.  The Board must therefore find that the veteran did 
not engage in combat with the enemy.  

The Board must now consider whether there is any "Credible 
supporting evidence" of a stressor in the service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Initially, the Board notes that the appellant has alleged 
that the veteran experienced specific stressors, including a 
plane crash and being a prisoner of war.  See BVA Hearing 
Transcript dated in March 2005 and letter from Dr. Zislis 
dated in June 2001.  Certainly, there is no reason to suspect 
that the veteran was ever a POW and there is absolutely no 
other credible evidence corroborating these stressors.  There 
are no "buddy statements" associated with the claims file 
that show the veteran was exposed to stressors.  Statements 
made by family members as to their recollections of the 
veteran's service are not supported in any way by the 
objective evidence of record including personnel and service 
medical records.  Moreover, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Based on the above, the Board finds that the appellant has 
not provided any "credible supporting evidence" to verify 
that the veteran was exposed to the alleged stressors.  The 
Board must therefore find that any PTSD diagnosis of record 
is not shown to have its origins in the veteran's military 
service.

As indicated in the above discussion, the record also 
reflects diagnoses of psychiatric disabilities other than 
PTSD.  For example, a July 1986 treatment report written by 
Dr. Munasifi indicates a diagnosis of major depressive 
disorder.  Moreover, a June 2001 letter from Alma B. Littles, 
M.D., noted that she was treating the veteran for chronic 
depression.  Finally, the June 2001 letter written by Dr. 
Zislis noted diagnoses of depression, impulse control 
disorder, and possible sleep disorder.  Therefore, it must 
also be considered whether any of these conditions was 
causally related to the veteran's active service.  

A review of the service medical records shows no complaints 
or treatment for any psychiatric disability.  Moreover, the 
post-service records do not reveal psychiatric treatment 
until approximately 2000, over 50 years after the veteran's 
separation from active service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Again, 
while the June 2001 letter from Dr. Zislis does appear to 
relate the veteran's psychiatric conditions to active 
service, such opinion was based on the veteran's reported 
status as a prisoner of war, which is not demonstrated by the 
military records.  There is no competent opinion, consistent 
with the facts of record, that links the veteran's post-
service psychiatric disability to active duty.  The appellant 
believes that the veteran's mental unsoundness, which led to 
his suicide, originated in active service.  However, she has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the veteran's death by suicide was not the 
result of willful misconduct.  However, the mental 
unsoundness demonstrated by such suicide has not been shown 
by probative evidence to be causally related to the veteran's 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


